Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 7/27/2022 regarding application 16/998,859 filed on 8/20/2020.  
2. 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraphs and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “the selection of the storage pool is based at least in part on the label indicating that another storage pool among the set of candidate storage pools contains another storage volume provisioned for the application.” However, Applicant fails to point out, and the Examiner was not able to identify and locate, the specific passage(s) in the Specification of the current application that provides written description supporting this newly amended limitation. As such, this limitation lacks the support of written description by the Specification of the current application as required.
	Claims 2-7 and rejected by virtue of their dependency from claim 1.
	Claim 8 suffers from the same deficiency as in claim 1.
	Claims 9-14 and rejected by virtue of their dependency from claim 8.
Claim 15 suffers from the same deficiency as in claim 1.
Claims 16-20 and rejected by virtue of their dependency from claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vallala et al. (US Patent Application Publication 2019/0220315, hereinafter Vallala), and in view of Matsunaga et al. (US Patent Application Publication 2012/0151174, hereinafter Matsunaga).
	As to claim 1, Vallala teaches A method comprising: 
receiving, at a processor of a server, a volume provision request to allocate data storage space for a storage volume in a storage node cluster [the storage node cluster as shown in figure 1, 106; storage manager, figure 1, 102; computer nodes, figure 1, 110; volume map, figure 3, 300; FIG. 32 illustrates a method 3200 for planning 3102 for the subject storage volumes. The method 3200 may be executed by the orchestration layer 1300. The method 3200 includes receiving 3202 a storage provisioning request including requests for the subject storage volumes and the provisioning constraints 1314 for the subject storage volumes. Processing of the provisioning request may also include evaluating of any prior assignments of storage volumes to storage devices 108 of the distributed computing system 100. Accordingly, records made of such assignments may be provided with the storage provisioning request or accessed by the orchestration layer 1300 as part of the method 3200 (¶ 0285); Matsunaga also teaches this limitation – Thin Provisioning is focusing attention as a technique for reducing the storage management cost. The Thin Provisioning is a technique in which a storage allocates virtual volumes to a host and dynamically and gradually allocates disk capacities in the storage to the virtual volumes in accordance with an I/O request from the host. As a result, disks can be gradually enhanced based on the use status (specifically, size of the disk used) of the storage of the host without purchasing the disks in advance for all volumes allocated to the host. In relation to the Thin Provisioning, there is a method of establishing pools comprising a plurality of disks in the storage, creating virtual volumes to be allocated to the host from the pools, and dynamically allocating the disks in the pools along with an I/O request to the virtual volumes from the host computer. In this case, the pools need to be managed. More specifically, free capacities of the pools need to be periodically monitored to prevent an I/O error due to capacity depletion of the pools (¶ 0003)], the volume provision request corresponding to an application [… An orchestration layer implements a bundled application that is provisioned with virtualized storage and computation resources. A snapshot of the application may be created and used to rollback or clone the application. The amount of processing cores, memory, and containers of the bundled application may be increased or decreased based on usage. Components of the bundled application may be assigned to nodes to satisfy affinity and anti-affinity rules (abstract); Matsunaga also teaches this limitation – Provided is a pool capacity monitoring technique capable of appropriately predicting timing of pool capacity depletion even if there is a change in the external environment, such as an addition of a new application and a characteristic change in an existing application. In the present invention, consumption of each medium comprising a pool is predicted every time there is a change in the external environment, such as an addition of an application, to predict the capacity depletion timing of the pool, and the prediction of the capacity depletion period is recalculated. A predicted value of I/O consumption patterns of each application using a virtual volume is calculated for each medium from past consumption patterns stored in a storage (abstract)], the storage node cluster including a plurality of storage nodes and a set of candidate storage pools implemented across the plurality of storage nodes [the storage node cluster as shown in figure 1, 106, includes a plurality of storage nodes; Matsunaga also teaches this limitation – as shown in figure 3, where there are a plurality of RAID groups] each storage node including storage devices having storage space allocated to the set of candidate storage pools [as shown in figure 3, where volumes, data slices, and data locks are allocated to their associated storage devices; as shown in figure 21, where each node (106) comprises a plurality of storage devices (108a and 108b); Matsunaga also teaches this limitation – Provided is a pool capacity monitoring technique capable of appropriately predicting timing of pool capacity depletion even if there is a change in the external environment, such as an addition of a new application and a characteristic change in an existing application. In the present invention, consumption of each medium comprising a pool is predicted every time there is a change in the external environment, such as an addition of an application, to predict the capacity depletion timing of the pool, and the prediction of the capacity depletion period is recalculated. A predicted value of I/O consumption patterns of each application using a virtual volume is calculated for each medium from past consumption patterns stored in a storage (abstract)]; and 
selecting a storage pool among the set of candidate storage pools for provisioning the storage volume [as shown in figure 3, where volumes, data slices, and data locks are allocated to their associated storage devices; as shown in figure 21, where each node (106) comprises a plurality of storage devices (108a and 108b); Matsunaga also teaches this limitation – Provided is a pool capacity monitoring technique capable of appropriately predicting timing of pool capacity depletion even if there is a change in the external environment, such as an addition of a new application and a characteristic change in an existing application. In the present invention, consumption of each medium comprising a pool is predicted every time there is a change in the external environment, such as an addition of an application, to predict the capacity depletion timing of the pool, and the prediction of the capacity depletion period is recalculated. A predicted value of I/O consumption patterns of each application using a virtual volume is calculated for each medium from past consumption patterns stored in a storage (abstract)], wherein selecting the storage pool includes using application aware provisioning rules [… An orchestration layer implements a bundled application that is provisioned with virtualized storage and computation resources. A snapshot of the application may be created and used to rollback or clone the application. The amount of processing cores, memory, and containers of the bundled application may be increased or decreased based on usage. Components of the bundled application may be assigned to nodes to satisfy affinity and anti-affinity rules (abstract); Matsunaga also teaches this limitation – More specifically, a computer system according to the present invention comprises a storage subsystem that provides storage areas of one or more physical storage devices to a host computer as a virtual volume and a management computer that manages the storage subsystem. The management computer responds to an input instruction of allocation of the virtual volume that should be used by an application to acquire information related to past consumption capacity patterns of a virtual volume used by an application of the same or similar application type as the application and predicts a consumed capacity in the virtual volume to be allocated based on the information related to the consumption capacity patterns (¶ 0011)] to select the storage pool based on labels for the set of candidate storage pools, the labels including a label indicating that another storage pool among the set of candidate storage pools contains another storage volume associated with the application [as shown in figures 1 and 3, where there are a plurality of storage nodes (figure 1, 106), and a storage volume comprising storage devices from multiple storage nodes (figure 3, 300); It is noted that, as shown in figure 3, the collection of all physical segments (324) represent all candidate pools, which are organized as volumes (300), blocks (338), slices (308), and segments (314); … In particular, the storage manager 102 may be connected by way of a network 104 to one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory … (¶ 0039); Matsunaga more expressively teaches this limitation – as shown in figures 8, and 10-11, where figure 8 indicates each volume (3142) and its associated pool (3141), figure 10 indicates each application (902) and its associated volumes (904), and figure 11 indicates each volume (1004) and its associated pool (1003); The application information acquisition engine 804 acquires a correspondence between a VOL and an application that are inputted on an application information input screen 1301 (see FIG. 14) and that are to be allocated by the user and stores the correspondence in a mapping table 901 of applications and volumes in the data storage DB of the storage device of the management computer 103. The mapping table 901 is included in the data storage DB 812 … (¶ 0089-0092); Based on information of an application name 1307, an application type 1308, and a prediction period 1309 of the application information input screen 1301, the Page allocation prediction engine for new VOL 806 specifies, from the mapping table 901 of applications and volumes, information of the same applications, the same type of applications, or applications with similar consumption patterns of volumes used by the applications (hereinafter, called "same or similar applications") that are installed in the past … (¶ 0098-0099)], wherein the label identifies the application [this limitation is taught by Matsunaga – as shown in figures 8, and 10-11, where figure 8 indicates each volume (3142) and its associated pool (3141), figure 10 indicates each application (902) and its associated volumes (904), and figure 11 indicates each volume (1004) and its associated pool (1003); Based on information of an application name 1307, an application type 1308, and a prediction period 1309 of the application information input screen 1301, the Page allocation prediction engine for new VOL 806 specifies, from the mapping table 901 of applications and volumes, information of the same applications, the same type of applications, or applications with similar consumption patterns of volumes used by the applications (hereinafter, called "same or similar applications") that are installed in the past … (¶ 0098-0099)]; and the selection of the storage pool is based at least in part on the label indicating that another storage pool among the set of candidate storage pools contains another storage volume provisioned for the application [this limitation is taught by Matsunaga -- As the pool capacity prediction engine 805 transfers the VVOLSIZE 1306, the prediction period 1309, and the application type 1308 as parameters to the Page allocation prediction engine for new VOL 806 upon activation, the Page allocation prediction engine for new VOL 806 acquires the capacity consumption of each Tier after the prediction period 1309 for the VVOLSIZE 1305 to be allocated … (¶ 0144-0145); The new allocation prediction engine 806 acquires the VVOL ID 904 from the mapping table 901 of applications and volumes based on the application type of the VVOL to be allocated to search a VVOL with usage patterns similar to the VVOL to be allocated. More specifically, an existing application similar to the type of the application to be added is specified … (¶ 0153-0155); In the present embodiment, when an addition of an application is newly instructed or when a change in the allocation of a virtual volume used by an existing application is instructed, information related to past consumption capacity patterns (for example, patterns of consumed capacity in a predetermined period from the start of the installation of the application) of the virtual volume used by the new application, the allocation change target application, or the application with the same or similar application type is acquired in response to the instruction … (¶ 0182-0186)];
wherein the selected storage pool is an aggregate pool of storage devices from different storage nodes [as shown in figures 1 and 3, where there are a plurality of storage nodes (figure 1, 106), and a storage volume comprising storage devices from multiple storage nodes (figure 3, 300); It is noted that, as shown in figure 3, the collection of all physical segments (324) represent all candidate pools, which are organized as volumes (300), blocks (338), slices (308), and segments (314); … In particular, the storage manager 102 may be connected by way of a network 104 to one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory … (¶ 0039); Matsunaga also teaches this limitation – as shown in figure 3, where there are a plurality of RAID groups].
Regarding claim 1, Vallala teaches the associations of applications with storage nodes, volumes, and pools [as shown in figures 1 and 3, where there are a plurality of storage nodes (figure 1, 106), and a storage volume comprising storage devices from multiple storage nodes (figure 3, 300); It is noted that, as shown in figure 3, the collection of all physical segments (324) represent all candidate pools, which are organized as volumes (300), blocks (338), slices (308), and segments (314); … In particular, the storage manager 102 may be connected by way of a network 104 to one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory … (¶ 0039)], but does not teach selecting the storage pool based on labels for the set of candidate storage pools, the labels including a label indicating that another storage pool among the set of candidate storage pools contains another storage volume associated with the application.
However, Matsunaga specifically teaches selecting the storage pool based on labels for the set of candidate storage pools, the labels including a label indicating that another storage pool among the set of candidate storage pools contains another storage volume associated with the application [as shown in figures 8, and 10-11, where figure 8 indicates each volume (3142) and its associated pool (3141), figure 10 indicates each application (902) and its associated volumes (904), and figure 11 indicates each volume (1004) and its associated pool (1003); The application information acquisition engine 804 acquires a correspondence between a VOL and an application that are inputted on an application information input screen 1301 (see FIG. 14) and that are to be allocated by the user and stores the correspondence in a mapping table 901 of applications and volumes in the data storage DB of the storage device of the management computer 103. The mapping table 901 is included in the data storage DB 812 … (¶ 0089-0092); Based on information of an application name 1307, an application type 1308, and a prediction period 1309 of the application information input screen 1301, the Page allocation prediction engine for new VOL 806 specifies, from the mapping table 901 of applications and volumes, information of the same applications, the same type of applications, or applications with similar consumption patterns of volumes used by the applications (hereinafter, called "same or similar applications") that are installed in the past … (¶ 0098-0099); As the pool capacity prediction engine 805 transfers the VVOLSIZE 1306, the prediction period 1309, and the application type 1308 as parameters to the Page allocation prediction engine for new VOL 806 upon activation, the Page allocation prediction engine for new VOL 806 acquires the capacity consumption of each Tier after the prediction period 1309 for the VVOLSIZE 1305 to be allocated … (¶ 0144-0145); The new allocation prediction engine 806 acquires the VVOL ID 904 from the mapping table 901 of applications and volumes based on the application type of the VVOL to be allocated to search a VVOL with usage patterns similar to the VVOL to be allocated. More specifically, an existing application similar to the type of the application to be added is specified … (¶ 0153-0155); In the present embodiment, when an addition of an application is newly instructed or when a change in the allocation of a virtual volume used by an existing application is instructed, information related to past consumption capacity patterns (for example, patterns of consumed capacity in a predetermined period from the start of the installation of the application) of the virtual volume used by the new application, the allocation change target application, or the application with the same or similar application type is acquired in response to the instruction … (¶ 0182-0186)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s intention to use labels as a selection criterion when selecting storage candidates, as demonstrated by Matsunaga, and to incorporate it into the existing scheme disclosed by Vallala, because Matsunaga teaches doing so allows earlier prediction of pool capacity to accommodate the needs of applications [To solve the problems, consumption of each medium comprising a pool is predicted every time there is a change in the external environment, such as an addition of an application, to predict capacity depletion timing of the pool, and the prediction of the capacity depletion period is recalculated. A predicted value of I/O consumption patterns of each application using a virtual volume is calculated for each medium from past consumption patterns stored in a storage (¶ 0010)].   
As to claim 2, Vallala in view of Matsunaga teaches The method of claim 1, wherein the application aware provisioning rules include a volume affinity rule or a volume anti-affinity rule [Vallala -- … An orchestration layer implements a bundled application that is provisioned with virtualized storage and computation resources. A snapshot of the application may be created and used to rollback or clone the application. The amount of processing cores, memory, and containers of the bundled application may be increased or decreased based on usage. Components of the bundled application may be assigned to nodes to satisfy affinity and anti-affinity rules (abstract)].
As to claim 3, Vallala in view of Matsunaga o teaches The method of claim 1, further comprising provisioning the storage volume to the selected storage pool, wherein the selected storage pool inherits volume labels of the storage volume provisioned to the selected storage pool [Vallala -- as shown in figure 3, volume map (300) labels each volume with its associated node, disk, and offset; … An orchestration layer implements a bundled application that is provisioned with virtualized storage and computation resources. A snapshot of the application may be created and used to rollback or clone the application. The amount of processing cores, memory, and containers of the bundled application may be increased or decreased based on usage. Components of the bundled application may be assigned to nodes to satisfy affinity and anti-affinity rules (abstract); Matsunaga -- Provided is a pool capacity monitoring technique capable of appropriately predicting timing of pool capacity depletion even if there is a change in the external environment, such as an addition of a new application and a characteristic change in an existing application. In the present invention, consumption of each medium comprising a pool is predicted every time there is a change in the external environment, such as an addition of an application, to predict the capacity depletion timing of the pool, and the prediction of the capacity depletion period is recalculated. A predicted value of I/O consumption patterns of each application using a virtual volume is calculated for each medium from past consumption patterns stored in a storage  (abstract)].
As to claim 4, Vallala in view of Matsunaga teaches The method of claim 3, wherein the volume labels identify the application [Matsunaga -- as shown in figures 8, and 10-11, where figure 8 indicates each volume (3142) and its associated pool (3141), figure 10 indicates each application (902) and its associated volumes (904), and figure 11 indicates each volume (1004) and its associated pool (1003); The application information acquisition engine 804 acquires a correspondence between a VOL and an application that are inputted on an application information input screen 1301 (see FIG. 14) and that are to be allocated by the user and stores the correspondence in a mapping table 901 of applications and volumes in the data storage DB of the storage device of the management computer 103. The mapping table 901 is included in the data storage DB 812 … (¶ 0089-0092); Vallala -- … An orchestration layer implements a bundled application that is provisioned with virtualized storage and computation resources. A snapshot of the application may be created and used to rollback or clone the application. The amount of processing cores, memory, and containers of the bundled application may be increased or decreased based on usage. Components of the bundled application may be assigned to nodes to satisfy affinity and anti-affinity rules (abstract); The method 1600 may further include creating 1610 a topology snapshot for the bundled application 1302. The topology of an application may include some or all of the following information as constituted at the time of executing step 1610 a listing of the roles 1312, which may include one or more instances 1322 of the same role 1322, relationships between application instances 1322 of roles 1312 (name space cross-references, configuration parameters), storage volumes assigned to roles 1312, or other information that describes the topology of the bundled application 1302. Applications may create metadata describing their state of operation. This data may also be saved as part of the topology snapshot (¶ 0155)].
As to claim 5, Vallala in view of Matsunaga teaches The method of claim 1, wherein application aware provisioning rules depend on requirements or preferences of the application [Vallala -- Referring to FIG. 13, storage according to the above-described methods and systems may be incorporated into an application-orchestration approach. In the illustrates approach, an orchestration layer 1300 implements a bundled application 1302 including a plurality of roles. In the following description, "bundled application" refers to a bundle of applications as implemented using the orchestration layer … (¶ 0125-0129); Matsunaga -- Provided is a pool capacity monitoring technique capable of appropriately predicting timing of pool capacity depletion even if there is a change in the external environment, such as an addition of a new application and a characteristic change in an existing application. In the present invention, consumption of each medium comprising a pool is predicted every time there is a change in the external environment, such as an addition of an application, to predict the capacity depletion timing of the pool, and the prediction of the capacity depletion period is recalculated. A predicted value of I/O consumption patterns of each application using a virtual volume is calculated for each medium from past consumption patterns stored in a storage (abstract)].
As to claim 6, Vallala in view of Matsunaga teaches The method of claim 1, wherein selecting a storage pool among the set of candidate storage pools includes choosing the candidate storage pool with the highest volume rule score [Vallala -- The method 2600 may include provisioning 2608 a compute node 110 or hybrid node that may be different from nodes currently executing instances 1322 of the subject role. Provisioning 2608 may be performed subject to provisioning constraints 1314 for the subject role. In particular, the node selected at step 2608 may be selected such that it: … (¶ 0233-0245)].
As to claim 7, Vallala in view of Matsunaga teaches The method of claim 1, wherein the selected storage pool is assigned a new volume label associated with the application if a volume label is not already assigned to the selected storage pool [Matsunaga -- as shown in figures 8, and 10-11, where figure 8 indicates each volume (3142) and its associated pool (3141), figure 10 indicates each application (902) and its associated volumes (904), and figure 11 indicates each volume (1004) and its associated pool (1003); The application information acquisition engine 804 acquires a correspondence between a VOL and an application that are inputted on an application information input screen 1301 (see FIG. 14) and that are to be allocated by the user and stores the correspondence in a mapping table 901 of applications and volumes in the data storage DB of the storage device of the management computer 103. The mapping table 901 is included in the data storage DB 812 … (¶ 0089-0092); Vallala -- as shown in figure 3, volume map (300) labels each volume with its associated node, disk, and offset; … An orchestration layer implements a bundled application that is provisioned with virtualized storage and computation resources. A snapshot of the application may be created and used to rollback or clone the application. The amount of processing cores, memory, and containers of the bundled application may be increased or decreased based on usage. Components of the bundled application may be assigned to nodes to satisfy affinity and anti-affinity rules (abstract)].
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
	
Conclusion
7.	Claims 1-20 are rejected as explained above. 
8. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
September 12, 2022